Mr. Chief Justice Shepard
delivered the opinion of the-Court:
The motion is denied. The court cannot undertake to examine an unprinted record to ascertain whether matter is relevant or important to the hearing. Counsel have the right to insist, upon the printing of the entire record. If the entire record be-printed, and on the hearing it is made evident that unnecessary or unimportant matter has been required to be printed, the costs of the same will be taxed against the party causing it. See Smith v. Lancaster, ante, 25.
Thereafter, the appeal was dismissed for failure to print,, and the mandate of this court was sent to the lower court. Subsequently, a motion by the appellant to recall the mandate- and reinstate the appeal was denied.